BERDON, J.,
dissenting. This case raises a pivotal issue under Connecticut’s workers’ compensation law with respect to the limitation period within which an employee must file his or her claim for a work-related *584injury caused by “repetitive trauma” — in this case, the injury was a heart attack.
There are three classes of compensable injuries under our workers’ compensation law: (1) accidental injury; (2) occupational disease; and (3) repetitive trauma injury. General Statutes (Rev. to 1981) § 31-275.1 The first two categories have explicit statutory time limitation periods within which an employee must file a notice of claim (notice) with his or her employer or any workers’ compensation commissioner, while the third category — injury based upon repetitive trauma — has no specified statutory limitations period. General Statutes (Rev. to 1981) § 31-294.2 Although there is a statutory *585gap in § 31-294,3 the majority would have us believe that the legislature intended that the time within which notice is required to be given by an employee would have expired before the injured employee was actually aware that his or her repetitive trauma injury was work-related. I do not believe that the legislature intended such a draconian result.
The majority recognizes that the legislature clearly intended that repetitive trauma injury be recognized as a third category of compensable injury; General Statutes (Rev. to 1981) § 31-275 (8); but then concludes through judicial fiat that it will not foster this independent recognition. Rather, the court today decides for the first time “that the terms ‘accident’ and ‘occupational disease’ as they are used in § 31-294 must be read broadly enough so that even an injury that is defined as stemming from repetitive trauma pursuant to § 31-275 (8) may nonetheless be deemed to fall into one of the two extant jurisdictional categories [for the purpose of applying a limitation period], as appropriate to the specific facts of each particular claim.” The conclusion that a case specific determination must be made will undoubtedly create additional litigation and it will also have a devastating impact on injured employees because of uncertainty in the law and the resulting increase in litigation costs. I disagree with the majority’s analysis and its conclusion.
In this case, the majority imposes a one year limitation for the plaintiffs repetitive trauma claim because *586it concludes “that the plaintiffs heart attack does not closely resemble an ‘occupational disease,’ ” and, therefore, the majority holds that it must be classified as an accidental injury for the purpose of applying a limitation period. (Emphasis in original.) Because the plaintiffs heart attack occurred on November 12, 1982, and written notice of his claim was not filed until September 27,1984, the majority concludes that the plaintiffs claim is time barred.
In my view, a repetitive trauma injury has its own legislative identity and cannot be merged into the classification of an accidental injury or an occupational disease, as the majority attempts to do. I conclude, for the reasons set forth herein, that the notice for a repetitive trauma injury must be filed within one year from the date of the employee’s last exposure to the work-related repetitive trauma, or the last day worked, whichever is later, but that the limitation period is subject to a “discovery” rule. The discovery rule tolls the time by which notice of the injury must be filed until the employee discovers, or should have discovered through the exercise of reasonable care, that he or she has been injured and that the injury is causally connected to his or her employment.
The following relevant facts in this case are not in dispute. Prior to November 12, 1982, the plaintiff was employed as a painter by the named defendant, Stone and Webster (defendant).4 The plaintiffs job responsibilities required him to climb ladders and to work on scaffolding while carrying five gallon buckets of paint, heavy pneumatic grinding equipment and heavy rubber air hoses. He was required to carry this paint and equipment up the ladders in order to grind and paint beams *587that had been welded together. On some work days the plaintiff had to climb up and down the ladders twenty-five times. While working, the plaintiff was constantly watched by supervisory personnel wearing “white hats” who pressured the plaintiff and his coworkers to get work done quickly. The plaintiff was in constant fear of losing his job because he initially had failed the spray test that he was required to pass in order to keep his job and because of his inability to keep up with the speed at which younger coworkers accomplished the same work. A coworker corroborated the plaintiffs account of the job responsibilities and work conditions.
On November 12,1982, before the work day was over, the plaintiff began to experience chest pains as he was cleaning his equipment. When he walked to his car to drive home, the chest pains became worse and he sat in his car and waited for them to subside. The next morning he was taken to Lawrence Memorial Hospital in New London and was treated for a heart attack by Robert Linden, an internist. Linden’s discharge summary noted that the plaintiff had the risk factors for a heart attack because of smoking and a family history of heart disease. The doctor’s records did not indicate that the plaintiff suffered from stress on the job.
The plaintiff testified that he did not relate his heart attack to job stress until September, 1984, approximately two years after the heart attack, when he read a newspaper story depicting a person who had suffered a heart attack that resulted from job stress. Consequently, on September 27, 1984, the plaintiff filed a notice of claim that identified his November 12, 1982 heart attack as resulting from his employment with the defendant. The plaintiff was subsequently examined by Martin J. Frank, a board certified cardiologist, and he confirmed that physical and emotional stress on the job was a significant and precipitating factor causing the plaintiffs heart attack. The defendant filed with the *588workers’ compensation commissioner (commissioner) a notice contesting the claim on two grounds: (1) the heart attack did not arise out of the employment with the defendant; and (2) the claim was not timely because notice was not filed within the time limitation of § 31-294.
The commissioner hearing this case found that the heart attack suffered by the plaintiff was caused by physical and emotional job stress, as well as arteriosclerotic heart disease. The commissioner also concluded that the plaintiffs claim was not time barred under § 31-294 because he found that the plaintiff had filed his notice of claim within one year of the date on which the plaintiff understood that there was a causal relationship between his heart attack and his work-related stress. The compensation review board (review board) concluded that the plaintiffs claim was untimely and it reversed the commissioner and dismissed the case. The plaintiff appealed to the Appellate Court, which affirmed the decision of the review board. Discuillo v. Stone & Webster, 43 Conn. App. 224, 227, 682 A.2d 145 (1996). This appeal followed.
I
Although the majority does not reach the issue, I first resolve that the injury in this case — the plaintiffs heart attack — was caused by work-related repetitive trauma. “Our standard of review of the [review] board’s determination is clear. [T]he [review board’s] hearing of an appeal from the commissioner is not a de novo hearing of the facts. Although the [review board] may take additional material evidence, this is proper only if it is shown to its satisfaction that good reasons exist as to why the evidence was not presented to the commissioner. Otherwise, it is obliged to hear the appeal on the record and not retry the facts. . . . [T]he power and duty of determining the facts rests on the commissioner, the *589trier of facts. . . . The conclusions drawn by him from the facts found must stand unless they result from an incorrect application of the law to the subordinate facts or from an inference illegally or unreasonably drawn from them.” (Emphasis added; internal quotation marks omitted.) Williams v. Best Cleaners, Inc., 237 Conn. 490, 500-501, 677 A.2d 1356 (1996).
The commissioner’s finding in the present case that the plaintiffs injury was primarily the result of repetitive trauma is consistent with the evidence in the record. There was no evidence indicating that on the date of the heart attack the plaintiff was subjected to any unusual excitement or overexertion, or that he was involved in an “accident.” More importantly, the commissioner found that Frank, the plaintiffs cardiologist, “was of the opinion that the job stress [that the plaintiff] experienced was a significant factor in the cause of the [heart attack]” and “that [the plaintiff] had an ongoing cardiac disease prior to November 12, 1982, but that the stress of work probably was the precipitating factor causing [the plaintiffs heart attack].” The commissioner indicated that “[t]he doctor described the stress as both physical and emotional. He believed that the combination of long hours of holding a grinding machine while working on a scaffold coupled with the mental pressure of supervisors produced the stress that precipitated the [heart attack]. ” The commissioner credited this medical opinion, and discounted the opinion of Linden, the plaintiffs treating physician at the time of the heart attack. The commissioner’s finding that the work-related repetitive trauma was a significant and precipitating factor causing the plaintiffs heart attack must stand.
II
The majority concludes that “even if the plaintiffs heart attack is properly classified as a repetitive trauma *590injury, rather than an accidental injury, the hmitation period in this case began to run on the date of the plaintiffs heart attack, which was also his last day of work and therefore the last day on which he was exposed to the relevant work-related traumas.” (Emphasis in original.) This conclusion is reached under the majority’s unusual theory that the determination of the period within which the employee must file his or her notice, for an injury caused by repetitive trauma, is dependent upon whether the injury can be classified, for jurisdictional purposes, as either an accidental injury or an occupational disease. The majority then concludes that the plaintiffs heart attack must be classified as an accidental injury. The majority’s reasoning is contrary to the statutory framework of the Workers’ Compensation Act (act); General Statutes § 31-275 et seq.; clearly established precedent and reason.
The majority’s conclusion that a repetitive trauma injury could be classified as an accidental injury for the purpose of determining when the employee must give notice is contrary to the statutory definition of an accidental injury. An accidental injury is clearly defined as an injury “definitely located as to the time when and the place where the accident occurred . . . .” General Statutes (Rev. to 1981) § 31-275 (8); see also Linnane v. Aetna Brewing Co., 91 Conn. 158, 162, 99 A. 507 (1916) (“An accidental bodily injury may ... be defined as a localized abnormal condition of the living body directly and contemporaneously caused by accident; and an accident may be defined as an unlooked-for mishap or an untoward event or condition not expected. The concurrence of accident and injury is a condition precedent to the right to compensation.” [Emphasis added.]); Keegan v. Aetna Life & Casualty Ins. Co., 42 Conn. App. 803, 808, 682 A.2d 132, cert. denied, 239 Conn. 942, 686 A.2d 120 (1996) (stating, with respect to an accidental injury, that “the employee knows the *591precise moment that his injury occurred, as well as its cause” [emphasis added]). Because a repetitive trauma injury occurs over a long period of time, and not necessarily in the same location, it is the antithesis of the statutory definition of an accidental injury.
Although I do not agree with the majority’s analysis or its conclusion, I agree that there is a one year limitation period for repetitive trauma claims. We made that abundantly clear in Crochiere v. Board of Education, 227 Conn. 333, 348, 630 A.2d 1027 (1993). But that one year period is measured, in the first instance, from “the last day of exposure to the work-related incidents of repetitive trauma, or the last day worked, whichever is later.” Id., 354.5 In Crochiere, however, we never discussed the discovery rule, which is deeply embedded in the limitation period for repetitive trauma claims, because the employee in that case made his claim within one year from the date that his employment terminated. See id.
As previously noted, the limitations period for repetitive trauma claims is subject to a discovery rule — that is, the one year period is tolled until the employee discovers, or should have discovered through the exercise of reasonable care, that he or she has been injured and that the injury is causally connected to his or her employment. The review board has held so for a period spanning the last ten years. See, e.g., O’Leary v. New Britain, 3 Conn. Workers’ Comp. Rev. Op. 108, 110 (1986); Boutin v. Industrial Components, 4 Conn. Workers’ Comp. Rev. Op. 19, 23 (1987); Dorsett v. General Dynamics Corp., 8 Conn. Workers’ Comp. Rev. Op. 77, 79, aff'd, 23 Conn. App. 827, 584 A.2d 484 (1990) (per curiam), cert. denied, 218 Conn. 901, 588 A.2d 1076 (1991); Edmounds v. Machlett Laboratories, 9 Conn. *592Workers’ Comp. Rev. Op. 241, 242 (1991); Santry v. Fermont Division, D.C.A., 13 Conn. Workers’ Comp. Rev. Op. 230, 232 (1995); Smith v. Aetna Life & Casualty, 14 Conn. Workers’ Comp. Rev. Op. 336, 338 (1995).
In Boutin, a case involving an employee who suffered from carpal tunnel syndrome because of work-related repetitive trauma, the review board reversed the ruling of the commissioner below. The commissioner who conducted the hearing ruled that the employee’s claim was time barred because she had not sent a notice of claim to her employer within one year of the 1980 surgery on her arm, the time by which notice must be sent in accidental injury cases. In Boutin, the employee’s neurosurgeon, approximately one year after surgery on her right arm, “informed the claimant for the first time that the carpal tunnel condition in both arms was due to her work.” Boutin v. Industrial Components, supra, 4 Conn. Workers’ Comp. Rev. Op. 20. The employee filed a claim within weeks after being informed of this connection to her work. Id. The then chairperson of the workers’ compensation commission, John Arcudi, wrote in Boutin that “[w]e would need to hold that [the] claimant’s remedy expired before she could know that she was injured in order to affirm the ruling below. Such a determination offends equity and logic.” Id., 21. Consequently, Arcudi articulated a logical rule: “[T]he limitation period [for repetitive trauma injuries] is not triggered until the employee knew or should have known that he has a disabling condition arising from the employment.” Id., 23. Boutin points out that this rule of law is consistent with the development of workers’ compensation law in Connecticut, and relies on this court’s reasoning in Bremner v. Marc Eidlitz & Son, Inc., 118 Conn. 666, 174 A. 172 (1934).6 Although *593Bremner was a case dealing with an occupational disease and the court was relying on express language in the statute with respect to such claims, repetitive trauma cases share a common thread with occupational disease cases — the work-related nature of the injury cannot be, in the words of § 31-275 (8), “definitely located as to the time when and the place where the accident occurred” and, as such, there is no accident, in most instances, to trigger awareness of having sustained a work-related injury.
The discovery rule adopted by the review board should control based upon several tenets of statutory construction. “We accord great deference to the construction given to § 31-294 by the commissioner and the review [board] because they are both charged with its enforcement.” Crochiere v. Board of Education, supra, 227 Conn. 354, citing Police Dept. v. State Board of Labor Relations, 225 Conn. 297, 300, 622 A.2d 1005 (1993) (“[o]ur review of an agency’s decision on questions of law is limited by the traditional deference that we have accorded to that agency’s interpretation of the acts it is charged with enforcing”); Board of Education v. State Board of Labor Relations, 217 Conn. 110, 120, 584 A.2d 1172 (1991) (“[t]he agency’s practical construc*594tion of [a] statute, if reasonable, is high evidence of what the law is” [internal quotation marks omitted]). In the present case, because the review board’s longstanding construction of the statute was reasonable, it should control. This is especially true here because “the legislature is presumed to know all the existing statutes, the judicial interpretation of them, and the effect that its action or nonaction will have on them.” Mack v. Soars, 150 Conn. 290, 298, 188 A.2d 863 (1963). Furthermore, § 31-294, currently codified at General Statutes § 31-294c, has been amended at least four times since the Boutin decision in 1987, and the legislature has chosen not to respond to that decision and its progeny. Legislative concurrence is particularly strong “where the legislature makes unrelated amendments in the same statute.” Connecticut Light & Power Co. v. Public Utilities Control Authority, 176 Conn. 191, 198, 405 A.2d 638 (1978).
I recognize that in September, 1996, a majority of the review board reversed its long-standing discovery rule for repetitive trauma claims by overruling Boutin. See Dorsey v. United Technologies Corp./Norden Systems, 15 Conn. Workers’ Comp. Rev. Op. 447, 450 (1996). In Dorsey, however, chairperson Jesse M. Frankl dissented with respect to the reversal of the rule set forth in Boutin.7 In his dissent, Frankl not only noted that the Boutin decision had been repeatedly followed by the review board, but he also noted that “[t]he doctrine *595that the statute of limitations runs from the date of a known manifestation is the workers’ compensation analogue to the discovery rule for the running of the statute of limitations in tort actions. . . . The discovery doctrine developed in tort actions to delay the running of the statute of limitations where the connection between a defendant’s conduct and the actionable injury does not become obvious until some time after the conduct complained of has occurred.” (Citations omitted; emphasis added; internal quotation marks omitted.) Id., 452. For support, Frankl cited Champagne v. Raybestos-Manhattan, Inc., 212 Conn. 509, 521, 562 A.2d 1100 (1989), which reiterates the common-law discovery rule in civil cases. In Champagne, this court stated that “[i]n Connecticut, a cause of action accrues when a plaintiff suffers actionable harm. . . . Actionable harm occurs when the plaintiff discovers or should discover, through the exercise of reasonable care, that he or she has been injured and that the defendant’s conduct caused such injury.” (Citation omitted; emphasis added.) Id. Applying the “discovery rule” from civil cases to repetitive trauma claims makes eminent sense because it ensures that the injured employee will not be barred from bringing his or her claim before he or she has discovered, or should have discovered, that the injury is work-related.8
As indicated by the dissent in Dorsey, it is not that much of a leap to apply the legislative policy underlying *596the discovery rule that already exists in the statute for occupational disease cases to repetitive trauma cases. Indeed, in 1959, the legislature amended the statute with respect to the limitation period in occupational disease cases. Public Acts 1959, No. 580, § 8. The dissent in Dorsey noted that “[t]he legislative history regarding changes to the statute of limitations for workers’ compensation injuries reveals that the legislature was concerned with legitimate claims which had been barred due to the late filing of notice where the claimant’s symptoms did not appear until after the notice period had expired. Thus, the legislature in 1959 deleted a provision in the statute of limitations which required notice of an occupational disease claim to be filed no later than five years after the claimant left his employment.9 One senator made the following remarks . . . ‘[T]he bill changes the statute of limitations to prevent people from being barred from obtaining benefits because they discovered their condition too late to be able to make a claim. It provides that the present five year [statute] be eliminated. That statute prevented workers from making claim[s] for benefits after they had been out of the employ of the employer [for] more . . . than the five years. . . . [The five year period] might prevent claims for . . . other diseases, the manifestations of which [may arise] some years after exposure.’ [8 S. Proc., Pt. 6, 1959 Sess., p. 2816, remarks of Senator Norman A. Buzaid]. Moreover, Representative [Robert] Satter stated: T would say that this law consistently provides that any manifestations of an injury which occurs sometime later is nevertheless compensa*597ble even if [it] is after the [one year] statute of limitations.’ 8 H.R. Proc., Pt. 12, 1959 Sess., p. 5082 .... It appears from the legislative history that the legislature was concerned with protecting legitimate claims where the manifestation of a known symptom did not occur until after the [five] year time limit had expired. This concern is compatible with the holding in Boutin that a claim for repetitive trauma may be timely if it is filed within one year after the claimant ‘knew or should have known that he has a disabling condition arising from the employment.’ [Boutin v. Industrial Components, supra, 4 Conn. Workers’ Comp. Rev. Op. 23].” Dorsey v. United Technologies Corp./Norden Systems, supra, 15 Conn. Workers’ Comp. Rev. Op. 452-53 (Frankl, Chairperson, dissenting).
The previously long-standing rule applied in the Boutin decision, and as argued for in the dissent in Dorsey, is in line with the liberal thrust of the workers’ compensation law in this state. Indeed, in Muldoon v. Homestead Insulation Co., 231 Conn. 469, 483, 650 A.2d 1240 (1994), this court recently reaffirmed that the act is to be liberally construed — and that case included the four justices who comprise the majority on this panel. That is a construction that we have consistently applied over the years. See, e.g., Dubois v. General Dynamics Corp., 222 Conn. 62, 67, 607 A.2d 431 (1992) (“[w]e have also stated that [w]e are mindful of the principles underlying Connecticut practice in [workers’] compensation cases: that the legislation is remedial in nature . . . and that it should be broadly construed to accomplish its humanitarian purpose” [citation omitted; internal quotation marks omitted]); Massolini v. Driscoll, 114 Conn. 546, 553, 159 A. 480 (1932) (“[t]he [a]ct is to be construed with sufficient liberality to carry into effect the beneficent puipose contemplated in.that legislation, and not to defeat that purpose by narrow and technical definition”).
*598In sum, the repetitive trauma injury is a first cousin to the occupational disease injury and it is reasonable that the same discovery rule be applied. The plaintiff put it quite well in his brief to this court: “Like occupational diseases, repetitive trauma injuries develop insidiously and incrementally until they suddenly become manifest. Like occupational disease cases, in repetitive trauma cases, medical expert opinion is needed to establish both the injury itself and the causal relationship between the employment and the injury. For these reasons, common sense dictates that the statute of limitations must run from the date of awareness in cases in which the' exposure to the trauma ends before the plaintiff learns that his injury is work-related.”
The logic of the majority, however, eludes me. The majority stresses that “the workers’ compensation system in Connecticut is derived exclusively from statute” and, therefore, the court is unable “to craft a limitation period for repetitive trauma claims . . . .” Having said this, the majority does exactly what it claims cannot be done by in fact crafting a limitation period. The problem with this crafted limitation period is that it is uncertain and it could expire before the employee has knowledge that he or she has in fact been injured by repetitive trauma. Finally, adopting the purest position of the majority, namely, that the act is exclusively statutory, would require that this court conclude that there is in fact no limitation period for repetitive trauma injuries because no time limitation is specifically provided for by statute.
It is axiomatic that the workers’ compensation law provides an employee with the exclusive remedy for his or her work-related injuries, but the majority’s result deprives the plaintiff of this remedy for his heart attack that was caused by work-related repetitive trauma. The majority rigidly applies a time limitation applicable to accidental injuries when the statute is silent with *599respect to a time limitation for repetitive trauma claims. The logical and reasonable construction that the review board originally placed on the statute should prevail, especially when the legislature is presumed to have acquiesced in that construction.
Accordingly, I dissent.

 General Statutes (Rev. to 1981) § 31-275, the statute in effect at the time of the plaintiffs iiyury, sets forth the three categories of compensable iryuries and provides in relevant part: “(8) ‘Personal ir\jury,’ or ‘injury,’ as the same is used in this chapter, shall be construed to include, in addition to accidental injury which may be definitely located as to the time when and the place where the accident occurred, an injury to an employee which is causally connected with his employment and is the direct result of repetitive trauma or repetitive acts incident to such employment, and occupational disease as herein defined. . . .”
“(11) ‘Occupational disease’ includes any disease peculiar to the occupation in which the employee was engaged and due to causes in excess of the ordinary hazards of employment as such and includes any disease due to or attributable to exposure to or contact with any radioactive material by an employee in the course of his employment. . . .” (Emphasis added.)


 At the time of the plaintiffs injury, General Statutes (Rev. to 1981) § 31-294 provided in relevant part: “No proceedings for compensation under the provisions of this chapter shall be maintained unless a written notice of claim for compensation is given within one year from the date of the accident or within three years from the first manifestation of a symptom of the occupational disease, as the case may be, which caused the personal ipjuiy, provided, if death has resulted within two years from the date of the accident or first manifestation of a symptom of the occupational disease, a dependent or dependents, or the legal representative of the deceased employee, may make claim for compensation within such two-year period or within one year from the date of death, whichever is later. Such notice may be given to the employer or the commissioner .... For the purposes of this section, ‘manifestation of a symptom’ means its manifestation to the employee claiming compensation, or to some other person standing in such relation to him that the knowledge of such a person would be imputed to him, in such manner as is or ought to be recognized by him as symptomatic *585of the occupational disease for which compensation is claimed. . . (Emphasis added.)
The present version of the statute is codified at General Statutes § 31-294c.


 In 1947, when the legislature amended the statute in effect at that time to include repetitive trauma injuries as a third class of compensable ir\jury, to be added to the already existing accidental injury and occupational disease claims; Public Acts 1947, No. 191; it apparently neglected to include a time limitation for repetitive trauma claims. See footnote 7 of the majority opinion. To this day, the legislature has not corrected this statutory gap.


 In addition to the named defendant, there are other defendants in this case. See footnote 2 of the majority opinion. References herein to the defendant are to Stone and Webster.


 The rule in Crochiere was based upon the precedent from several cases of the review board. Crochiere v. Board of Education, supra, 227 Conn. 353-54.


 In Bremner, this court held, relying on the “ ‘first manifestation of a symptom of the occupational disease’ ” language in the statute in effect at that time, that the statutory limitation period for an occupational disease claim does not begin to run until the employee knew or should have known *593that the disease is work-related. Bremner v. Marc Eidlitz & Son, Inc., supra, 118 Conn. 669-72. Specifically, the court stated: “No doubt the legislature used the word manifestation with something of this significance, intending that the duty of giving notice, and the risk that an employee might forfeit compensation for an occupational disease, should arise only when a symptom of that disease should plainly appear, not when it was merely suspected or doubtful.” Id., 669-70. At the time of the Bremner decision, occupational disease claims had to be brought within one year “from the first manifestation of a symptom of the occupational disease . . . provided no claim . . . shall be made by an employee or his dependents . . . except while the employee is still in such employ or within three years after leaving such employ . . . .” General Statutes (1930 Rev.) § 5245. The three year cap was later increased to five years. See General Statutes (1939 Sup.) § 1330e. That cap was eventually eliminated altogether. See footnote 9 and the accompanying text of this dissent.


 Although Frankl wrote the decisión of the review board that dismissed the plaintiffs .claim in this case as untimely, the review board’s decision did not disavow the discovery rule for repetitive trauma claims, but, rather, it improperly concluded, as a matter of law, that all heart attacks are caused by an accidental injury and not by repetitive trauma. I do not dispute that under the facts of any given case a heart attack could be caused by an accidental injury, but it depends on the facts of the case and it is for the commissioner to make those findings of fact. The commissioner in this case determined that the plaintiffs heart attack was caused by repetitive trauma. See part I of this dissent.


 The majority cites to Gavigan v. Visiting Nurses Assn., 125 Conn. 290, 292, 4 A.2d 923 (1939), for the proposition that “our precedent explicitly holds that, given the absence of [tolling] language [in § 31-294], the limitations period for a claim based upon accidental injury is not tolled simply because the claimant is unaware that he or she has suffered a compensable injury.” This precedent, however, is binding only with respect to an accidental injury, as occurred in that case, and does not speak to the elusive and complex nature of repetitive trauma injuries, a category of injury more similar to occupational diseases. Indeed, repetitive trauma claims were not statutorily recognized until 1947. See Public Acts 1947, No. 191.


 At that time, the limitation period for occupational disease claims was codified at General Statutes (1958 Rev.) § 31-168, which provides in relevant part that such claims had to be brought “within one year from . . . the first manifestation of a symptom of the occupational disease . . . provided no claim . . . shall be made by an employee or his dependents . . . except while the employee is still in such employ, or within five years after his leaving such employ. . . .”